El Juez Presidente Sr. Quíñones,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y
Considerando: además, en cuanto á la falta de citación y emplazamiento para este juicio de Doña Ofelia y Doña Amelia Lopez, que los legatarios de parte alícuota del caudal no son parte obligada en los juicios que se promuevan por los acree-dores para el pago de las deudas pendientes del finado, puesto que la ley no les atribuye la representación de éste, la que exclusivamente compete á los herederos, sin perjuicio del de-recho de dichos legatarios para intervenir en la liquidación del caudal relicto, con cuyo objeto pueden ejercitar la facultad que les concede el Artículo 1038 de la Ley de Enjuiciamiento Civil de promover el juicio voluntario de testamentaría.
Considerando: en cuanto á las faltas de notificación y cita-ción de los demandados, Don Francisco y D. Eugenio Prats, respecto de los cuales se declaró contestada la demanda en re-beldía y han continuado en este estado, que no habiéndose pedido oportunamente por los apelantes la subsanación de las faltas cometidas, como pudieron hacerlo en el acto del juicio oral, según lo hicieron para subsanar la falta de -citación de los otros legatarios, Doña Ofelia y Doña Amelia Lopez, deben estimarse consentidas, y no pueden prevalerse de ellas los apelantes para pedir la revocación de la sentencia apelada.
Vistas las disposiciones legales citadas en dicha sen-tencia.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, con las costas de esta segunda instancia á los apelantes.
*312Jueces concurrentes: Sres. Hernández, Sulzbacher y Mac-Leary.
El Juez Asociado Sr. Figueras no formó Tribunal en la vista de este caso.